Citation Nr: 1136127	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-32 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected paranoid schizophrenia.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 RO rating decision that, in pertinent part, denied service connection for a skin disorder and denied service connection for a gastrointestinal disorder and for erectile dysfunction, both to include as secondary to service-connected paranoid schizophrenia.  By this decision, the RO also denied an increase in a 50 percent rating for paranoid schizophrenia and a claim for a total disability rating based on individual unemployability (TDIU rating).  The RO further incorrectly determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  

The Board observes the April 2007 RO decision (noted above) incorrectly determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  The Board observes that the Veteran's claim for entitlement to service connection for bilateral hearing loss was an original claim, as service connection for such disorder had not been previously denied.  The Board notes that an August 2007 RO decision (issued in a statement of the case) properly denied the claim for entitlement service connection for bilateral hearing loss on a de novo basis.  

In an April 2009 decision, the Board denied the Veteran's claims for entitlement to service connection for a gastrointestinal disorder and for erectile dysfunction, both to include as secondary to service-connected paranoid schizophrenia, as well as his claims for entitlement to service connection for a skin disorder and for bilateral hearing loss.  The Board also denied the Veteran's claims for entitlement to an increase in a 50 percent rating for paranoid schizophrenia and for entitlement to a TDIU rating.  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Memorandum Decision, the Court vacated and remanded the Board's April 2009 decision as to the issues of entitlement to service connection for a gastrointestinal disorder and for erectile dysfunction, both to include as secondary to service-connected paranoid schizophrenia.  The Court affirmed the Board decision as to the issues of entitlement to service connection for a skin disorder and for bilateral hearing loss.  The Court determined that the Veteran's claims as to the issues of entitlement to an increase in a 50 percent for rating for paranoid schizophrenia and entitlement to a TDIU rating were abandoned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is remanding this matter pursuant to the February 2011 Court Memorandum Decision.  

The Board observes that pursuant to the February 2011 Memorandum Decision, the Court noted that the VA Secretary conceded that the Court should remand the Veteran's claims for entitlement to service connection for a gastrointestinal disorder and for erectile dysfunction, both to include as secondary to service-connected paranoid schizophrenia, due to the inadequacies of a March 2007 VA gastrointestinal examination report and an April 2007 VA psychiatric examination report that respectively addressed those issues.  The Court indicated that the Secretary conceded that the opinions provided by the examiners pursuant to the March 2007 VA gastrointestinal examination report and the April 2007 VA psychiatric examination report were flawed since the Physician's Desk Reference (PDR) listed a variety of gastrointestinal problems, as well as sexual performance problems, as side effects of Citalopram, and since other medical research indicated that sexual performance problems were a possible side effect of Risperidone, both medications that the Veteran was taking.  

The Court also reported that the Secretary asserted that a remand was warranted to provide medical examinations that properly accounted for the effects of the medications that the Veteran was taking for his service-connected paranoid schizophrenia.  The Court indicated that it agreed with the VA Secretary, and that it was therefore vacating and remanding the portions of the Board's decision that denied entitlement to service connection for a gastrointestinal disorder, and for erectile dysfunction, both to include as secondary to service-connected paranoid schizophrenia.  

The Veteran is service-connected for paranoid schizophrenia.  He is also service-connected for tinnitus.  He essentially contends that he has a gastrointestinal disorder and erectile dysfunction that are related to service, or, more specifically, are related to his service-connected paranoid schizophrenia.  The Veteran specifically alleges that the medications that he takes for his paranoid schizophrenia have caused his gastrointestinal disorder and erectile dysfunction.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of gastrointestinal problems or for erectile dysfunction.  

Post-service treatment records show treatment for variously diagnosed gastrointestinal problems and for erectile dysfunction.  

The Board notes, as discussed above, that there are opinions of record addressing the etiology of the Veteran's claimed gastrointestinal disorder and erectile dysfunction.  

A March 2007 VA gastrointestinal examination report noted that the Veteran's claims file was reviewed.  The diagnosis was lower gastrointestinal bleeding of an undetermined source.  It was noted that the Veteran's medications included Citalopram or Risperidone.  The examiner commented that the Veteran's gastrointestinal disease (gas, explosive diarrhea, and bleeding) was not caused by or a result of medication used for his service-connected schizophrenia.  The examiner stated that the PDR did not list any such conditions as side effects of Citalopram or Risperidone.  

On an April 2007 VA genitourinary examination report, it was noted that the Veteran's claims file was reviewed.  The diagnosis was impotence.  The examiner noted, as to history, that the most likely cause of the Veteran's erectile dysfunction was his psychiatric disorder.  The examiner also reported that a VA psychiatric examination report would address whether the Veteran's erectile dysfunction was made worse by his medication for paranoid schizophrenia.  

An April 2007 VA psychiatric examination report noted that the Veteran's claims file was reviewed.  The diagnosis was schizophrenia, residual type.  The examiner indicated that the Veteran's gastrointestinal disorder and erectile dysfunction were not caused by his service-connected schizophrenia.  The examiner commented that there was no medical literature that showed that schizophrenia caused gastrointestinal disorders or erectile dysfunction.  

In a May 2007 addendum to the March 2007 VA gastrointestinal examination report, the examiner indicated that the Veteran's gastrointestinal symptoms could be irritable bowel syndrome.  The examiner remarked that since the Veteran's diarrhea was intermittent, in spite of his chronic use of medications, the medications were not aggravating his irritable bowel syndrome.  

In a November 2008 addendum to the April 2007 VA psychiatric examination report, the examiner indicated that his opinion was based on a review of the April 2007 VA psychiatric examination report, recent VA treatment records, and a medical treatise which indicated that there was no indication that erectile dysfunction was a side effect of Risperidone.  The examiner commented that based on his clinical experience treating individuals with schizophrenia, it was his opinion that erectile dysfunction was not aggravated by the Veteran's service-connected schizophrenia.  

The Board observes that the opinions provided pursuant to the March 2007 VA gastrointestinal examination report, with the May 2007 addendum, the April 2007 VA genitourinary examination report, and the April 2007 VA psychiatric examination report, with November 2008 addendum, all were essentially found to inadequate pursuant by the Court pursuant to the February 2011 Memorandum Decision.  Therefore, the Board remands this matter for additional VA examinations, to obtain responsive etiological opinions, following a review of the entire claims folder, as to the Veteran's claims for entitlement to service connection for a gastrointestinal disorder and for erectile dysfunction, both to include as secondary to service-connected paranoid schizophrenia.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for gastrointestinal problems and erectile dysfunction since April 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since April 2009 should be obtained.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed gastrointestinal disorder, to include as secondary to service-connected paranoid schizophrenia.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current gastrointestinal disorders.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (50 percent or greater probability) that any diagnosed gastrointestinal disorders are etiologically related to his period of service.  If not, the examiner should then opine as to whether the Veteran's service-connected paranoid schizophrenia, to include any medication taken for that disorder such as Citalopram or Risperidone, aggravated (permanently worsened beyond the natural progression) any diagnosed gastrointestinal disorders, and if so, the extent to which they are aggravated.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed erectile dysfunction, to include as secondary to service-connected paranoid schizophrenia.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should specifically indicate whether the Veteran has erectile dysfunction.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (50 percent or greater probability) that any diagnosed erectile dysfunction is etiologically related to his period of service.  If not, the examiner should then opine as to whether the Veteran's service-connected paranoid schizophrenia, to include any medication taken for that disorder such as Citalopram or Risperidone, aggravated (permanently worsened beyond the natural progression) any diagnosed erectile dysfunction, and if so, the extent to which they are aggravated.  

4.  Thereafter, review the Veteran's claim for entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected paranoid schizophrenia, and his claim for entitlement to service connection for erectile dysfunction, to include as secondary to service-connected paranoid schizophrenia.  If the claims are denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


[Continued on following page.]

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


